Name: Commission Regulation (EEC) No 1111/81 of 28 April 1981 amending Regulation (EEC) No 171/78 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: trade policy;  consumption;  animal product;  health
 Date Published: nan

 29 . 4 . 81 Official Journal of the European Communities No L 117/7 COMMISSION REGULATION (EEC) No 1111/81 o( 28 Aprii 1981 amending Regulation (EEC) No 171/78 on special conditions for granting export refunds on certain pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economit Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 15 (6) and 22 thereof, Having regard to Regulation (EEC) No 2768/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3 ), and in particular Article 7 (3) thereof, whereas Commission Regulation (EEC) No 1 71 /78 (4) lays down certain quality requirements to be met by products intended for export and for which the grant of a refund has been requested ; whereas those require ­ ments appear no longer to cover all kinds of sausages of a commercial quality within the Community ; whereas the quality requirements and the methods of analysis relating to those products must therefore be adapted ; Whereas it seems appropriate to take this opportunity to up-date the specification of the standardized methods of analysis for controlling the quality of the exported products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 171 /78 is hereby amended as follows : 1 . In Annex I the rules applying to products falling within subheading ex 16.01 B shall be replaced by the following : CCT heading No Description Conditions 'ex 16.01 Sausages and the like , of meat, meat offal or animal blood, suitable for human consumption : B. Other : I. Sausages, dry or for spreading, (a) protein content by weight : uncooked minimum 1 2 % of the net weight (b) no addition of extraneous water (c) proteins other than animal proteins are prohibited ( ¢) OJ No L 282, 1 . 11 . 1975, p . 1 . 2 OJ No L 307, 18 . 11 . 1980, p . 5 . (A OJ No L 282, 1 . 11 . 1975, p . 39 . (4 ) OJ No L 25, 31 . 1 . 1978 , p. 21 . No L 117/8 Official Journal of the European Communities 29 . 4. 81 CCT heading Description Conditions No II . Other (a) In containers which also (a) animal protein content by contain preserving liquid weight : minimum 8 % of the net weight (b) collagen : protein ratio : maximum 0-45 (c) extraneous water content by weight : maximum 33 % of the net weight (b) Other (a) animal protein content by weight ; minimum 8 % of the net weight (b) collagen : protein ratio : maximum 0-45 (c) extraneous water content by weight : maximum 23 % of the net weight.' 2. Annex II to Regulation (EEC) No 171 /81 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1981 . For the Commission Poul DALSAGER Member of the Commission 29 . 4. 81 Official Journal of the European Communities No L 117/9 ANNEX ANNEX II Methods of analysis {}) 1 . Determination of Bomer value The Bomer value must be determined according to ISO method 3577-1976 . 2 . Determination of peroxide value The peroxide value must be determined according to ISO method 3960-1977. 3 . Determination of free fatty acids content The free fatty acids content must be determined by neutralization of the free fatty acids according to ISO method 660-1968 . 4 . Determination of water and dirt content in products falling within Common Custom Tariff subheading 15.01 A II The water content must be determined according to ISO method 662-1980 and the dirt content according to ISO method 932-1969 . 5 . Determination of protein content The protein content shall be taken to mean the nitrogen content multiplied by the factor 6-25 . The nitrogen content must be determined according to ISO method 937-1978 . 6 . Determination of water content in products falling within Common Customs Tariff heading Nos 16.01 and 16.02 The water content must be determined according to ISO method 1442-1973 . 7 . Calculation of extraneous water content The extraneous water content is given by the formula : a  (4b), in which : a = water content, b = protein content. 8 . Determination of collagen content The collagen content shall be taken to mean the hydroxyproline content multiplied by the factor 8 . The hydroxyproline content must be determined according to ISO method 3496-1978 . (') The methods of analysis indicated in this Annex are those operative on the date of entry into force of this Regulation without prejudice to any amendment which might be made to these methods at a later stage . They are published by the Secretariat of ISO, Geneva, Switzerland, 1 , rue de Varembe.'